         Case 1:20-cv-06315-AT-OTW Document 53 Filed 08/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
JORDAN KAFENBAUM,
                                                                 :
                                      Plaintiff,                 :   20-cv-6315 (AT) (OTW)
                                                                 :
                     -against-                                   :             ORDER
                                                                 :
SOULCYCLE INC., et al.,                                          :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed ECF 51 and 52. Plaintiff’s motion (ECF 51) is GRANTED in part

and DENIED in part.

              •    By August 18, 2021, Defendants shall serve supplemental written responses to

                   Plaintiff’s First Request for Production of Documents.

              •    By August 27, 2021, the parties shall file a joint status letter regarding their plan

                   for completing discovery by September 30, 2021.

              •    Plaintiff’s requests are otherwise DENIED without prejudice.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: August 13, 2021                                                          Ona T. Wang
       New York, New York                                              United States Magistrate Judge
